DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 5-14, 18-19, 21-25, and 31 are currently pending and have been examined on the merits in this office action.

Claim Interpretation
Claims 14 and 25 use the term “about”.
Applicant has defined the term “about” in their specification by stating:
“As used herein, "about" will be understood by persons of ordinary skill in the art and will vary to some extent depending upon the context in which it is used. If there are uses of the term which are not clear to persons of ordinary skill in the art, given the context in which it is used, "about" will mean up to plus or minus 10% of the particular term - for example, "about 10 wt.%" would mean "9 wt.% to 11 wt.%."”
Therefore, the term about is being interpreted as “plus or minus 10% of the particular term”.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 13, 18-19, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komaba et al (US 20170294676 A1, given in the IDS filed 10/02/2020) evidenced by Zou et al (Recent research progress in non-aqueous potassium-ion batteries).
Regarding claim 1, Komaba discloses a battery (P22) comprising a cathode (P68), an anode comprising potassium metal (P16, 45), a first non-aqueous electrolyte comprising a potassium salt and a first solvent (P80, for example potassium hexafluorophosphate (KPF6) or N,N-bis(trifluoromethanesulfonyl)imide (KTFSI) and any solvent listed in P82, 86), and a second non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI) and a second solvent (for example KFSI and 1,2-dimethoxyethane or 1,1-dimethoxymethane, as Komaba discloses a combination of electrolyte salts and non-aqueous solvents may be used, P80, 82, 86).
Komaba does not explicitly disclose “the potassium metal is provided by electrodeposition of potassium ions in a second non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI) and a second solvent”.
However, Zou teaches a uniform SEI on the surface of potassium anodes can be formed using a concentrated potassium bis(fluorosulfonyl) imide (KFSI)-DME electrolyte, which enables reversible potassium plating/stripping electrochemistry with a high efficiency (~99%, p. 26504, c. 1).
Therefore, since Komaba discloses the use of a potassium bis(fluorosulfonyl) imide (KFSI)-DME electrolyte, during charge and discharge a potassium-based SEI layer would be formed on the anode, and Komaba would have potassium metal on the anode provided by electrodeposition of potassium ions in a second non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI) and a second solvent.

Regarding claim 5, Komaba discloses wherein the first solvent comprises dimethoxyethane, digylme, triglyme, tetraglyme, or a mixture of any two or more thereof (P82, 86).

Regarding claim 6, Komaba discloses wherein the second solvent comprises dimethoxyethane, digylme, triglyme, tetraglyme, or a mixture of any two or more thereof (P82, 86).

Regarding claim 7, Komaba discloses wherein the cathode comprises a potassium-containing positive electroactive material (P68, 70).

Regarding claim 8, Komaba discloses wherein the cathode comprises a potassium-containing olivine-based material, a fluorinated olivine-based material, a potassium-containing iron-cyano complex, a potassium-containing transition metal oxide, a potassium-containing  -3-4851-7653-3696.1Atty. Dkt. No. 106921-0104transition metal sulfide, a potassium-containing transition metal halide, or a combination of any two or more thereof (P68, 70).

Regarding claim 13, Komaba discloses wherein the potassium salt comprises bis(trifluoromethanesulfonyl)imide (KTFSI) (P80).

Regarding claim 18, Komaba discloses a battery (P22) comprising a cathode (P68), an anode comprising potassium metal (P16, 45), and a non-aqueous electrolyte comprising 

Regarding claim 19, Komaba discloses wherein the cathode comprises a potassium-containing positive electroactive material (P68, 70).

Regarding claim 31, Komaba discloses an anode for a battery (P22) comprising potassium metal (P16, 45), and a non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI) and a solvent (for example the solvent being 1,2-dimethoxyethane or 1,1-dimethoxymethane, P80, 82, 86).
Komaba does not explicitly disclose “potassium metal is provided by electrodeposition of potassium ions in a non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI) and a solvent”.
However, Zou teaches a uniform SEI on the surface of potassium anodes can be formed using a concentrated potassium bis(fluorosulfonyl) imide (KFSI)-DME electrolyte, which enables reversible potassium plating/stripping electrochemistry with a high efficiency (~99%, p. 26504, c. 1).
Therefore, since Komaba discloses the use of a potassium bis(fluorosulfonyl) imide (KFSI)-DME electrolyte, during charge and discharge a potassium-based SEI layer would be formed on the anode, and Komaba would have potassium metal on the anode provided by .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-12, 18-19, 21-24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 20160204490 A1) in view of Zou et al (Recent research progress in non-aqueous potassium-ion batteries).
Regarding claim 1, Scott discloses a battery (metal-air battery, P13, K-air battery, P71) comprising a cathode (P13, 19, 31, carbon cathode, P71), an anode comprising potassium metal (P32, 71), a first non-aqueous electrolyte comprising a potassium salt and a first solvent, and a second non-aqueous electrolyte and second solvent (“The electrolyte will typically take the form of one or more metal salts dissolved in one or more solvents” P33, 36, therefore one of ordinary skill in the art would understand Scott discloses multiple metal salts as electrolytes and multiple solvents used together). 
However, Scott does not disclose a second non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI) and the potassium metal is provided by electrodeposition of potassium ions in a second non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI) and a second solvent.

Therefore it would be obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to have utilized the teaching of Zou within the battery of Scott and chosen to use a second non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI)-DME, given that it has been taught to enable reversible potassium plating/stripping electrochemistry with a high efficiency to form a uniform SEI on the surface of potassium anodes.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Since modified Scott teaches the use of a potassium bis(fluorosulfonyl) imide (KFSI)-DME electrolyte, during charge and discharge a potassium-based SEI layer would be formed on the anode, and modified Scott would have potassium metal on the anode provided by electrodeposition of potassium ions in a second non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI) and a second solvent.

Regarding claim 5, Scott discloses wherein the first solvent comprises dimethoxyethane, digylme, triglyme, tetraglyme, or a mixture of any two or more thereof (P33).

claim 6, Scott discloses wherein the second solvent comprises dimethoxyethane, digylme, triglyme, tetraglyme, or a mixture of any two or more thereof (P33).

Regarding claim 7, Scott discloses wherein the cathode comprises a potassium-containing positive electroactive material (solid metal carbonate can be potassium carbonate P13, 20).
Regarding claim 9, Scott discloses wherein the cathode is an air cathode (P13, 31, 71).

Regarding claim 10, Scott discloses wherein the air cathode comprises a porous carbon material (P24, 26).

Regarding claim 11, Scott discloses wherein the air cathode further comprises a metal oxide (P31).

Regarding claim 12, Scott discloses wherein the cathode further comprises a binder (P13, 46).

Regarding claim 18, Scott discloses a battery (metal-air battery, P13, K-air battery, P71) comprising a cathode (P13, 19, 31, carbon cathode, P71), an anode comprising potassium metal (P32, 71), and a non-aqueous electrolyte and a solvent, wherein the solvent comprises dimethoxyethane, digylme, triglyme, tetraglyme, dimethylsulfoxide, or a mixture of any two or more thereof (P33, 36).
However, Scott does not disclose the non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI)

Therefore it would be obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to have utilized the teaching of Zou within the battery of Scott and chosen to use a non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI)-DME, given that it has been taught to enable reversible potassium plating/stripping electrochemistry with a high efficiency to form a uniform SEI on the surface of potassium anodes.
Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 19, Scott discloses wherein the cathode comprises a potassium-containing positive electroactive material (solid metal carbonate can be potassium carbonate P13, 20).

Regarding claim 21, Scott discloses wherein the cathode is an air cathode (P13, 31, 71).

Regarding claim 22, Scott discloses wherein the air cathode comprises a porous carbon material (P24, 26).

claim 23, Scott discloses wherein the air cathode further comprises a metal oxide (P31).

Regarding claim 24, Scott discloses wherein the cathode further comprises a binder (P13, 46).

Regarding claim 31, Scott discloses an anode for a battery (metal-air battery, P13, K-air battery, P71) comprising potassium metal (P32, 71) and a non-aqueous electrolyte (P33, 36)
Scott does not disclose wherein the potassium metal is provided by electrodeposition of potassium ions in a non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI) and a solvent.
Zou teaches a uniform SEI on the surface of potassium anodes can be formed using a concentrated potassium bis(fluorosulfonyl) imide (KFSI)-DME electrolyte, which enables reversible potassium plating/stripping electrochemistry with a high efficiency (~99%, p. 26504, c. 1).
Therefore it would be obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to have utilized the teaching of Zou within the battery of Scott and chosen to use a non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI)-DME, given that it has been taught to enable reversible potassium plating/stripping electrochemistry with a high efficiency to form a uniform SEI on the surface of potassium anodes.
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Since modified Scott teaches the use of a potassium bis(fluorosulfonyl) imide (KFSI)-DME electrolyte, during charge and discharge a potassium-based SEI layer would be formed on the anode, and modified Scott would have potassium metal on the anode provided by electrodeposition of potassium ions in a non-aqueous electrolyte comprising potassium bis(fluorosulfonyl)imide (KFSI) and a solvent.

Claims 2, 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Komaba et al (US 20170294676 A1, given in the IDS filed 10/02/2020) as applied to claims 13 and 18 respectively.
Regarding claim 2, while Komaba fails to teach the specified amount of “wherein the first non-aqueous electrolyte comprises less than 0.01M KFSI”, it has been held that "generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical" (MPEP 2144.05), that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages" (MPEP 2144.05), and that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05).

claim 14, Komaba discloses wherein the KTFSI (P80) is at a concentration in the first non-aqueous electrolyte of 0.5 mol/l (M) to 1.2 mol/l (M) (P81), which overlaps the claimed range of 0.3 M to about 1.0 M, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Regarding claim 25, Komaba discloses wherein the KFSI (P80) is at a concentration in the solvent of 0.5 mol/l (M) to 1.2 mol/l (M) (P81) and further an electrolytic solution containing 0.25 mol/l (M) of KFSI (P105), which overlaps and lies within the claimed range of 0.05 M to about 1.0 M, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lu et al (US 20160036108 A1).
Lu teaches a metal-air cathode catalyst that can be used for a potassium-air battery (P7). Lu teaches the cathode catalyst material includes a core-shell nanoparticle and the nanoparticles may be sequestered on a carbon support to provide a substrate on which to disperse the nanoparticles (P28). Lu teaches the carbon support can be a porous carbon matrix (P28). Lu 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727